DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3 – 11, 14, and 16 have been amended. Claims 2, 12 – 13, 15, and 17 – 18 are as previously presented. Claims 19 – 23 are new. Therefore, claims 1 – 23 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 6/11/2021 has been entered. Applicant’s amendment overcomes the 112(f) interpretations of the terms “air movement device” in claims 6 – 8, “sealing device” in claim 8, “sealing element” in claims 9 and 11, and “pressure release mechanism” in claim 9. However, the previously set-forth claim interpretation of the term “element movable relative to said vent” in claim 10 remains. Applicant’s amendment overcomes the previously set-forth 112(a) and 112(b) rejections.

Claim Objections
Claim 9 is objected to because of the following informalities: claim 9 recites, “The cooking system of claim 1, further comprises ....” Examiner suggests replacing “comprises” with “comprising.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“element movable relative to said vent” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification indicates the “element movable relative to said vent” can be “a flap, slat, or another mechanism for example” [0068], or “a flap or door” [0069].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites, “wherein the locking mechanism includes a knob ....” The specification does not describe this limitation. While the specification refers to a knob [0057], the specification does not indicate that this knob is part of the locking mechanism. Claim 23 is also rejected due to its dependency on claim 22.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 – 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
claim 21, ....” Therefore, claim 21 does not contain a reference to a claim previously set forth. In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and
(ii) then specify a further limitation of the subject matter claimed.
“Although the requirements of 35 U.S.C. 112(d) are related to matters of form, non-compliance with 35 U.S.C. 112(d) renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would.” MPEP 608.01(n)-III.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 22 – 23 are also rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9, 13 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 2021/0000296) in view of Dos Santos (US 2020/0405086) and Siu et al. (US 2021/0000292).
Regarding claim 1, Kennedy discloses a cooking system comprising: 

a lid movable relative to said housing between an open position and a closed position (Figs. 1-7, lid 1; lid 1 is a lid utilized for pressure cooking and air frying; the lid is in a closed position during the cooking and frying processes, and is in an open position when, for example, food is being added to the cooking system [Abstract]), said lid sealing said opening to said hollow chamber in said closed position, an actuator operably coupled to a portion of said lid to form a pressure-tight heating volume between said hollow chamber and said portion of said lid (Fig. 1 illustrates lid 1 in a pressure cooker position [0033]; Fig. 5 illustrates lid 1 in an air frying position” [0044]; the actuator operably coupled to a portion of said lid to form a pressure-tight heating volume is handle 5, which is mechanically coupled to sealing plate 95 with panel members 90, and clamp members 55; when handle 5 is rotated, sealing plate 95 with panel members 90 also rotate to form the pressure-tight heating volume [0036], [0037]; “In the pressure cooking position, the vessel is sealed from the environment” [0010]); and 
at least one heating element associated with at least one of said housing and said lid (“a heating element in the lid” [0049]). 

    PNG
    media_image1.png
    573
    659
    media_image1.png
    Greyscale

Fig. 7 of Kennedy, annotated

Dos Santos is related to an electric cooking appliance that can be utilized in a grilling mode and a pressure-cooking mode [0055]. Dos Santos discloses at least one heating element being arranged within said pressure-tight heating volume (Fig. 2 shows heating member 14 arranged within the pressure-tight heating volume created between closing element 8 and cooking vessel 4; “closing element 8 and the cooking vessel 4 thus define a cooking enclosure 10 when the lid 5 is in the closed position” [0111]; “In order to ensure a seal between the closing element 8 and the cooking vessel 4, the heating device 7 advantageously comprises an annular sealing element 11” [0112]; “heating member 14 is configured to be placed in the cooking enclosure 10 and to be located opposite the food to be cooked placed in the cooking vessel 4 when the lid 5 is in the closed position” [0116]; a valve “fluidly insulates the interior of the cooking vessel 4 from the outside of the electric cooking appliance 2 so as to allow a pressure build-up in the cooking vessel 4” [0124]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include said at least one heating element being arranged within said pressure-tight heating volume. This allows the heating element of the lid to be utilized either during a ‘grilling mode’ or during a ‘pressure-cooking mode’ (“control unit 42 is more particularly configured to control the electrical supply of the heating member 14 when the control member 30 is in the second control position .... However, the control unit 42 could also be configured to control the electrical supply of the heating member 14 when the control member 30 is in the third control position, for example during an initial phase of a pressure-cooking mode of the electric cooking appliance 2, in order to reduce the time necessary to pressurize the cooking vessel 4” [0150]; the second control position is "grilling without pressure" [0055]; the third control position is “pressure cooking” [0055]).

    PNG
    media_image2.png
    413
    522
    media_image2.png
    Greyscale

Fig. 2 of Dos Santos, annotated
Kennedy does not expressly disclose wherein the actuator is slidably movable along an elongated slot to cause said portion of said lid to form a pressure-tight heating volume.
Siu is related to a combined air fryer and pressure cooker lid [Title]. Siu discloses an actuator that is slidably movable along an elongated slot to cause said portion of said lid to form a pressure-tight heating volume (Fig. 3 shows slider member 30 in air frying position; Fig. 7 shows slider member 30 in pressure cooking position: "The slider member 30 preferably acts as an activation member that sets into motion the various components described below that put the lid member 1 and the vessel 5 in condition to carry out its air frying or pressure cooking operations. In the embodiment illustrated in FIG. 3, the lid member 1 is in position to carry out the air frying function" [0027]; "FIGS. 7 and 8 illustrate the lid member 1 in its pressure cooking position. In the pressure cooking position, the slider member 30 has been translated further or even completely to the left within the slot member 40" [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the actuator is slidably movable along an elongated slot to cause said portion of said lid to form a pressure-tight heating volume. This is merely the simple substitution of one known element for another to obtain predictable results. Specifically, this is the simple substitution of one actuator for another (an actuator that is slidably movable along an elongated slot, as disclosed by Siu, for an actuator that is rotatable, as disclosed by Kennedy), wherein in both cases, movement of the actuator results in the formation of a pressure-tight heating volume.

    PNG
    media_image3.png
    509
    1617
    media_image3.png
    Greyscale

Figs. 3 and 7 of Siu

Regarding claim 2, Kennedy discloses wherein said lid includes a lid housing positionable about an upper portion of said housing when said lid is in said closed position (see annotated Fig. 7, below).

    PNG
    media_image4.png
    573
    659
    media_image4.png
    Greyscale

Fig. 7 of Kennedy, annotated, for claim 2

Regarding claim 3, Kennedy discloses wherein said lid includes an inner surface that forms a relatively upper boundary of said pressure-tight heating volume (Fig. 2 shows panel members 90 and sealing plate 95 which form a relatively upper boundary of said pressure-tight heating volume [0036]).

Regarding claim 4, Kennedy discloses wherein said portion of said lid is rotatable about an axis between a first position and a second position (when handle 5 is rotated, sealing plate 95 with panel members 90 also rotate to form the pressure-tight heating volume [0036], [0037]).
Kennedy does not expressly disclose wherein said portion of said lid is rotatable about an axis between a first position and a second position in response to sliding movement of the actuator.
However, Siu discloses sliding motion of an actuator as described in the rejection of claim 1.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said portion of said lid is rotatable about an axis between a first position and a second position (as disclosed by Kennedy) in response to sliding movement of the actuator. The use of an actuator that slides (as disclosed by Siu) as opposed to an actuator that rotates (as disclosed by Kennedy) is merely the simple substitution of one known element for another to obtain predictable results. Specifically, this is the simple substitution of one actuator for another (an actuator that is slidably movable along an elongated slot, as disclosed by Siu, for an actuator that is rotatable, as disclosed by Kennedy), wherein in both cases, movement of the actuator results in the formation of a pressure-tight heating volume.

Regarding claim 5, Kennedy discloses wherein said lid includes an inner lid liner arranged within an interior of said lid housing, said inner lid liner including said portion of said lid (see annotated Fig. 4, below).

    PNG
    media_image5.png
    483
    940
    media_image5.png
    Greyscale

Fig. 4 of Kennedy, annotated
Regarding claim 6, Kennedy discloses wherein said cooking system further includes a fan (Fig. 7, fan member 145 [0049]).
Kennedy does not expressly disclose wherein the fan is arranged within said pressure-tight heating volume.
Siu discloses a fan arranged within a pressure-tight heating volume (Fig. 4 shows lid member 1 with fan 100; fan 100 is capable of being located within a pressure-tight heating volume, indicated by the fact that cap 105 (shown in Fig. 6) is described as being utilized during pressure cooking [0036], and the fact that “cap member 105 is not required for the lid member 1 to operate, but it may help to maintain the fan 100 in working order while the lid member 1 is used to pressure cook food contained therein” [0036], “to protect the fan 100 from splatter” [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the fan is arranged within said pressure-tight heating volume. This is merely a rearrangement of parts. In Kennedy, the fan appears to be arranged outside the pressure-tight heating volume, while in Siu, the fan can be arranged within the pressure-tight heating volume. In both cases, the fan is utilized during an air-frying mode ([0049] of Kennedy; [0034] of Siu). The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C. Additionally, it would be obvious to choose, from the finite number of arrangements with respect to the pressure-tight heating volume (either outside the pressure-tight heating volume, or within the pressure-tight heating volume), to position the fan within the pressure-tight heating volume with a reasonable expectation of success such that the air movement device may function during a cooking process.

Regarding claim 9, Kennedy does not expressly disclose further comprising a pressure release vent operable when a pressure within said pressure-tight heating volume exceeds a defined pressure threshold.
Dos Santos discloses a pressure release vent operable when a pressure within said pressure-tight heating volume exceeds a defined pressure threshold (“safety valve 40 (see FIGS. 7 and 8) which is mounted on the closing element 8 and which is configured to place the interior of the cooking vessel 4, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure release vent operable when a pressure within said pressure-tight heating volume exceeds a defined pressure threshold. This functions as a safety device to prevent excessive pressure within the cooking chamber.

Regarding claim 13, Kennedy discloses wherein the cooking system is operable in a plurality of cooking modes including a pressure cooking mode and a convective cooking mode, and a position of said portion of said lid varies based on a selected cooking mode (“The present invention provides a combination pressure cooker and air fryer lid that may be attached to a vessel. The lid may be adjustable between two general cooking positions. In the first cooking position, the lid may operate with the vessel as a pressure cooker. In the second cooking position, the may operate with the vessel as an air fryer” [Abstract]; see also Figs. 1 and 2 showing the first cooking position of the lid, and Figs. 5 and 6 showing the second cooking position of the lid [0034], [0044]).

Regarding claim 14, Kennedy does not expressly disclose wherein said at least one heating element comprises a first heating element associated with said lid and operable in a first cooking mode and a second heating element associated with said housing and operable in a second cooking mode.
Dos Santos discloses wherein said at least one heating element comprises a first heating element associated with said lid and operable in a first cooking mode and a second heating element associated with said housing and operable in a second cooking mode (Fig. 2 shows heating member 14 arranged within the pressure-tight heating volume created between closing element 8 and cooking vessel 4; “closing element 8 and the cooking vessel 4 thus define a cooking enclosure 10 when the lid 5 is in the closed position” [0111]; “In order to ensure a seal between the closing element 8 and the cooking vessel 4, the heating device 7 advantageously comprises an annular sealing element 11” [0112]; “heating member 14 is configured to be placed in the cooking enclosure 10 and to be located opposite the food to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said at least one heating element comprises a first heating element associated with said lid and operable in a first cooking mode and a second heating element associated with said housing and operable in a second cooking mode. This allows for heat to be applied in both cooking modes.

Regarding claim 15, Dos Santos discloses the cooking system of claim 14 as described above.
Dos Santos does not expressly disclose wherein in said first cooking mode said first heating element is operational and in said second cooking mode said first heating element is non-operational.
However, Dos Santos discloses “electric cooking appliance 2 further comprises a control unit 42 configured to control the electrical supply of the heating element 6 and of the heating member 14 as a function in particular of the position occupied by the control member 30” [0149]; “control unit 42 is more particularly configured to control the electrical supply of the heating member 14 when the control member 30 is in the second control position, and therefore when the second position sensor 35 has detected the fact that the control member 30 is in the second control position. However, the control unit 42 could also be configured to control the electrical supply of the heating member 14 when the control member 30 is in the third control position, for example during an initial phase of a pressure-cooking mode of the electric cooking appliance 2, in order to reduce the time necessary to pressurize the cooking vessel 4” [0150]; “control unit 42 can, for example, be configured to control the electrical supply of the heating element 6 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein in said first cooking mode said first heating element is operational and in said second cooking mode said first heating element is non-operational, since this would allow the appropriate heating element to be utilized during different cooking modes, and Dos Santos discloses controlling heating element 6 (associated with the housing) and heating member 14 (associated with the lid) depending on the cooking mode.

Regarding claim 16, Kennedy does not expressly disclose wherein when said lid is in said closed position, slidable movement of said actuator causes said portion of said lid to lock said portion of said lid to said housing.
Dos Santos discloses wherein when said lid is in said closed position, an actuator causes a portion of the lid to lock the portion of the lid to the housing (Fig. 1 shows control member 30; “the lid locking mechanism 26 further comprises a drive member 28 configured to move the lid locking member 27 from the lid locking position to the lid release position” [0129]; “control member 30 which is mechanically connected to the drive member 28 and which is configured to be manipulated by a user and to control the locking and unlocking of the lid 5 in relation to the housing 3” [0130]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein when said lid is in said closed position, an actuator causes a portion of the lid to lock the portion of the lid to the housing. This locking feature provides additional safety when the cooking system is in use.
Kennedy / Dos Santos does not expressly disclose wherein slidable movement of said actuator causes said portion of said lid to lock said portion of said lid to said housing.
However, Siu discloses an actuator that utilizes slidable movement, as described in the rejection of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein slidable movement of said actuator causes said portion 

Regarding claim 17, Kennedy / Dos Santos / Siu discloses the invention of claim 16 as described above. Dos Santos further discloses wherein when a portion of the lid is locked to the housing said pressure-tight heating volume is formed (“the pressure position, in which the lid 5 is locked in the closed position” [0131]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein when a portion of the lid is locked to the housing said pressure-tight heating volume is formed. This feature provides additional safety when the cooking system is in use, in particular when the pressure-tight heating volume is formed.

Regarding claim 19, Kennedy / Dos Santos does not expressly disclose wherein said actuator is slidably disposed within an opening formed in the lid.
Siu discloses wherein an actuator is slidably disposed within an opening formed in the lid (see Figs. 3 and 7 (above), showing actuator 30 slidably disposed in opening / “slot member 40”; Fig. 1 also shows the actuator disposed within then opening formed in the lid).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said actuator is slidably disposed within an opening formed in the lid. This configuration allows the actuator to be slidable, instead of rotatable as disclosed in Kennedy. This is merely the simple substitution of one known element for another to obtain predictable results. Specifically, this is the simple substitution of one actuator for another (an actuator that is slidably disposed within an opening formed in the lid, as disclosed by Siu, for an actuator that is rotatable, as .

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy / Dos Santos / Siu in view of Te Velde (US 2019/0110640).
Regarding claim 7, while Kennedy and Siu each disclose a fan as described in the rejection of claim 6, Kennedy and Siu do not expressly disclose a motor operably coupled to said fan, said motor being located external to said pressure-tight heating volume.
Te Velde is related to a cooking device (Title). Te Velde discloses a motor operably coupled to a fan, said motor being located external to a pressurized heating volume (Fig. 1; “fan 18 is mechanically coupled to an electric motor 67 disposed externally to the cooking chamber 20 by a drive shaft 66. The drive shaft 66 extends through an opening in the upper enclosure 17” [0053]; “duct 21 may be provided with a restriction (not shown) to restrict the flow of steam and heated air from the cooking chamber 20 and maintain a slight over pressure within the cooking chamber 20, that is, a pressure that is slightly over atmospheric pressure” [0056]; element 19 is a heater [0043]; note, while Te Velde discloses a pressurized heating volume but does not expressly discloses a “pressure-tight” heating volume as claimed, Kennedy, Dos Santos, and Siu disclose pressure-tight heating volumes).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a motor operably coupled to said fan, said motor being located external to said pressure-tight heating volume. The inclusion of the motor allows the fan to be controlled. Additionally, it would be obvious to choose, from the finite number of arrangements with respect to the pressure-tight heating volume (either outside the pressure-tight heating volume, or within the pressure-tight heating volume), to position the motor external to the pressure-tight heating volume with a reasonable expectation of success such that the fan may function during a cooking process.

    PNG
    media_image6.png
    372
    481
    media_image6.png
    Greyscale

Fig. 1 of Te Velde

Regarding claim 8, Kennedy / Dos Santos / Siu does not expressly disclose wherein said motor further comprises a rotatable motor shaft connected to said fan, said motor shaft extending through an opening into said pressure-tight heating volume; and said motor shaft including a seal positioned there about to seal said opening.
Te Velde discloses wherein the motor further comprises a rotatable motor shaft connected to the fan, said motor shaft extending through an opening into said pressure-tight heating volume; and said motor shaft including a seal positioned there about to seal said opening (see the rejection of claim 7, and “an additional seal 65 is provided around the drive shaft 66 to prevent air leaking into the cooking chamber 20 through any gap in the opening around the drive shaft 66” [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the motor further comprises a rotatable motor shaft connected to the fan, said motor shaft extending through an opening into said pressure-tight heating volume; and said motor shaft including a seal positioned there about to seal said opening. This allows the desired positioning of the motor external to the pressurized heating volume, the fan within the pressurized heating volume, and the prevention of “air leaking into the cooking chamber” [0053]). 

Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy / Dos Santos / Siu / Huang et al. (US 2021/0038012).
Regarding claim 10, Kennedy / Dos Santos / Siu does not expressly disclose further comprising a venting system for exhausting at least one of air and steam from said hollow chamber, said venting system including a vent and an element movable relative to said vent to selectively seal said vent.
Huang is related to a multifunctional cooker (Title) that functions as a pressure cooker and an air fryer [0003]. Huang discloses a venting system for exhausting at least one of air and steam from said hollow chamber, said venting system including a vent and an element movable relative to said vent to selectively seal said vent (“As shown in FIG. 1 and FIG. 2, in this embodiment, the multifunctional cooker is provided with a first member 600, and the first member 600 is a structure which is cooperated with the shape of the cooker body 109. The first member 600 is provided with a cover plate cooperated with an opening 310 of the cooker body 109. At least two air ducts 610 are provided on the cover plate and the at least two air ducts 610 realize ventilation for the cooker body 109” [0041]; “This embodiment is similar to Embodiment 1, except that in this embodiment, the air duct 610 is provided with two parts on the first member 600, and the two parts are an air inlet duct and an air outlet duct respectively” [0047]; the claimed ‘vent’ corresponds to the ‘air outlet duct’ of Huang; “The first member is provided with the switch assembly which is capable of realizing opening and closing of the air duct” [0010], this indicates that the vent/air outlet duct can be selectively sealed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a venting system for exhausting at least one of air and steam from said hollow chamber, said venting system including a vent and an element movable relative to said vent to selectively seal said vent. This allows for selectively sealing the cooking chamber, to operate the device as either a pressure cooker or an air fryer [0005].

Regarding claim 11, Huang discloses said venting system as described in the rejection of claim 10. Huang also discloses wherein said venting system is disposed adjacent a side of said lid (See Figs. 1 and 2 of Huang, showing air outlet ducts 610; “adjacent” is defined as “lying near” [dict.org]; Figs. 1 and 2 show air outlet ducts lying near a side of said lid).


Regarding claim 12, Kennedy / Dos Santos / Siu does not expressly disclose further comprising a secondary venting system separate from said venting system, wherein said secondary venting system is electively operable to draw air into said hollow chamber.
Huang discloses further comprising a secondary venting system separate from said venting system, wherein said secondary venting system is electively operable to draw air into said hollow chamber (as described in the rejection of claim 10, air duct 610 is provided with an air inlet duct and an air outlet duct; the claimed “secondary venting system ... electively operable to draw air into said hollow chamber” corresponds to the ‘air inlet duct’ of Huang; “The first member is provided with the switch assembly which is capable of realizing opening and closing of the air duct” [0010], this indicates that the secondary venting system/air inlet duct is electively operable).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising a secondary venting system separate from said venting system, wherein said secondary venting system is electively operable to draw air into said hollow chamber. This allows air to move into the cooking chamber as desired.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy / Dos Santos / Siu in view of Colas et al. (US 2017/0172335).
Regarding claim 18, Kennedy / Dos Santos / Siu discloses the cooking system of claim 16 as described above. While Dos Santos discloses locking the lid to the housing [0050], Dos Santos does not expressly disclose wherein a first portion of a bayonet locking system is located on an upper portion of 
Colas is related to a pressure cooker comprising a bayonet mount (Title). Colas discloses wherein a first portion of a bayonet locking system is located on an upper portion of a housing and a portion of a lid includes a complementary second portion of said bayonet locking system, wherein said second portion is engageable with said first portion to lock said portion of said lid to said housing (the pressure cooking appliance includes “bayonet locking means forming first and second series of protrusions that are integral with the envelope of the lid and the envelope of the bowl, respectively, and that are intended to cooperate with each other to ensure the locking of the lid relative to the bowl” [Abstract].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a first portion of a bayonet locking system is located on an upper portion of said housing and said portion of said lid includes a complementary second portion of said bayonet locking system, wherein said second portion is engageable with said first portion to lock said portion of said lid to said housing. As stated above, Dos Santos discloses a means for locking the lid to the housing. The use of a bayonet locking system is merely an alternative means for locking the lid to the housing.

Claims 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 2021/0000296) in view of Dos Santos (US 2020/0405086) and Colas et al. (US 2017/0172335).
Regarding claim 20, Kennedy discloses a cooking system comprising: 
a housing defining a hollow chamber (see annotated Fig. 7) configured to receive food, the housing having an upper portion defining an opening to the hollow chamber (an upper portion of the housing defines an opening to said hollow chamber when lid 1 is removed from the bottom portion of the cooking system of Fig. 7); 
a lid movable relative to the housing between an open position and a closed position (Figs. 1-7, lid 1; lid 1 is a lid utilized for pressure cooking and air frying; the lid is in a closed position during the 
at least one heating element disposed within at least one of the housing and the lid (“a heating element in the lid” [0049]).

Kennedy does not expressly disclose the at least one heating element being arranged within the pressure-tight heating volume.
Dos Santos discloses at least one heating element being arranged within said pressure-tight heating volume (Fig. 2 shows heating member 14 arranged within the pressure-tight heating volume created between closing element 8 and cooking vessel 4; “closing element 8 and the cooking vessel 4 thus define a cooking enclosure 10 when the lid 5 is in the closed position” [0111]; “In order to ensure a seal between the closing element 8 and the cooking vessel 4, the heating device 7 advantageously comprises an annular sealing element 11” [0112]; “heating member 14 is configured to be placed in the cooking enclosure 10 and to be located opposite the food to be cooked placed in the cooking vessel 4 when the lid 5 is in the closed position” [0116]; a valve “fluidly insulates the interior of the cooking vessel 4 from the outside of the electric cooking appliance 2 so as to allow a pressure build-up in the cooking vessel 4” [0124]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include said at least one heating element being arranged within said pressure-tight heating volume. This allows the heating element of the lid to be utilized either during a ‘grilling mode’ or during a ‘pressure-cooking mode’ (“control unit 42 is more particularly configured to control the electrical supply of the heating member 14 when the control member 30 is in the second control position .... However, the control unit 42 could also be configured to control the electrical supply of the heating member 14 when the control member 30 is in the third control position, for example during an initial phase of a pressure-cooking mode of the electric cooking appliance 2, in order to reduce the time 

Kennedy does not expressly disclose a locking mechanism including an annular ring-shaped body rotatably disposed around the lid, the annular ring-shaped body having an inner surface configured to move a sealing surface on the lid into engagement with the hollow chamber to form a pressure-tight heating volume between the hollow chamber and the lid.
Dos Santos discloses an annular ring-shaped body disposed around the lid (Figs. 6 and 15, “annular sealing element 11” [0112]), the annular ring-shaped body having an inner surface configured to move a sealing surface on the lid into engagement with the hollow chamber to form a pressure-tight heating volume between the hollow chamber and the lid (“closing element 8 and the cooking vessel 4 thus define a cooking enclosure 10 when the lid 5 is in the closed position” [0111]; “In order to ensure a seal between the closing element 8 and the cooking vessel 4, the heating device 7 advantageously comprises an annular sealing element 11 (see in particular FIGS. 6 and 15) which is fixed to the closing element 8 and which is configured to cooperate in sealed manner with the access opening 9 of the cooking vessel 4” [0112]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an annular ring-shaped body disposed around the lid, the annular ring-shaped body having an inner surface configured to move a sealing surface on the lid into engagement with the hollow chamber to form a pressure-tight heating volume between the hollow chamber and the lid. This provides a seal between the lid and the cooking vessel, as recognized by Dos Santos.

While Dos Santos discloses the annular ring-shaped body as described above, Dos Santos does not expressly disclose wherein the annular ring-shaped body is part of a locking mechanism, and wherein the annular ring-shaped body is rotatably disposed around the lid.
Colas discloses an annular ring-shaped body that is rotatably disposed around a lid and is part of a locking mechanism (“said locking means are bayonet locking means, i.e. locking means making it 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the annular ring-shaped body is part of a locking mechanism, and wherein the annular ring-shaped body is rotatably disposed around the lid. This is merely the simple substitution of one means for sealing the lid to the cooking chamber (as disclosed by Dos Santos) for another (as disclosed by Colas), in order to achieve the predictable result of maintaining a pressurized cooking environment. It is also noted that Dos Santos discloses a locking mechanism (Fig. 1 shows control member 30; “the lid locking mechanism 26 further comprises a drive member 28 configured to move the lid locking member 27 from the lid locking position to the lid release position” [0129]; “control member 30 which is mechanically connected to the drive member 28 and which is configured to be manipulated by a user and to control the locking and unlocking of the lid 5 in relation to the housing 3” [0130]). It would be obvious to substitute the locking mechanism of Dos Santos for the locking mechanism of Colas, as this is merely the simple substitution of one element for another in order to achieve the predictable result of locking the lid to the cooking chamber.

Regarding claim 21, Kennedy discloses a fan disposed within the lid (Fig. 7, fan member 145 [0049]).
Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy / Dos Santos / Colas in further view of Chameroy et al. (US 2016/0353914).
Regarding claim 22, Kennedy / Dos Santos / Colas does not expressly disclose wherein the locking mechanism includes a knob slidably movable along an opening to rotate the annular ring-shaped body relative to the lid to move the locking mechanism between a first unlocked position and a second locked position.
Chameroy is related to a pressure cooker [Title]. Chameroy discloses “mechanical coupling connecting the control member 11 to the support 10 is designed so that, while the control member 11 is being moved manually relative to the support with a view to causing locking to take place, at least a portion of said control member 11 is subjected to movement between two positions” [0049]; “control member 11 may thus be in the form of a rotary element of the handle or knob, lever, control stick, looped handle or other type and/or in the form of a slidably mounted element” [0049]; see Figs. 1-4 showing control member 11 and support 10; Figs. 1-4 show a bayonet locking system comprising an annular ring-shaped body which is the portion of the lid comprising projections 7A-7J, which cooperate with projections 8A-8J of the bowl, similar to the invention of Colas [0042]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the locking mechanism includes a knob slidably movable along an opening to rotate the annular ring-shaped body relative to the lid to move the locking mechanism between a first unlocked position and a second locked position. This is merely the simple substitution of one known element (a locking mechanism including a slidably movable knob to rotate an annular ring-shaped body) for another (a locking mechanism for rotating an annular ring-shaped body) to achieve the predictable result of locking a lid to a cooking chamber.


Regarding claim 23, as described in the rejection of claim 20, Kennedy discloses wherein the cooking system is operable as a pressure cooker and is operable in a convective mode (air fryer) [Abstract of Kennedy]. As described in the rejection of claim 22, Chameroy discloses the locking 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cooking system is operable as a pressure cooker when the locking mechanism is in the second locked position, and is operable in a convective mode when the locking mechanism is in the first unlocked position. This is merely the application of a known technique (utilizing a locking mechanism such that a cooking system is operable as a pressure cooker, as disclosed by Chameroy) to a known device ready for improvement (a cooking system that is operable as a pressure cooker and is operable in a convective mode, as disclosed by Kennedy) to yield the predictable result of a cooking system that is locked during pressure cooking.

Response to Arguments
Applicant’s arguments, see pages 8 – 10, filed 6/11/2021, with respect to the rejection(s) of claim(s) 1 – 2, 4, 13 – 14, and 16 – 17 under 35 U.S.C. 102(a)(2), and claims 1 – 12, 15, and 18 under 35 U.S.C. 103, have been fully considered and are persuasive, since the previous claim set did not include all limitations included in the present claim set. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment and newly-found prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761